   Case 2:21-mj-30045-DUTY ECF No. 1, PageID.1 Filed 01/22/21 Page 1 of 4




                                                  Case: 2:21−mj−30045
                                                  Assigned To : Unassigned
                                                  Assign. Date : 1/22/2021
                                                  Description: RE: PRESTON PIERCE
                                                  (EOB)




January 22, 2021
Case 2:21-mj-30045-DUTY ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 4


                               AFFIDAVIT
         I, Steven Bailey, being duly sworn, state as follows:


I.    INVESTIGATION AND AGENT BACKGROUND

1. I have been employed as a Special Agent with the Bureau of Alcohol,
   Tobacco, Firearms and Explosives (ATF) since July 2001. Since that time, I
   have been involved in numerous investigations into the unlawful use and
   possession of firearms, the importation as well as the possession with intent
   to distribute controlled substances; drug related laundering of monetary
   instruments and conspiracies associated with narcotics offenses. To
   successfully conduct these investigations, I have utilized a variety of
   investigative techniques and resources, such as physical and electronic
   surveillance. Through these investigations, and my experience, and
   conversations with other agents and law enforcement personnel, I have
   become familiar with the methods used by traffickers to smuggle and
   safeguard narcotics, to distribute narcotics, and to collect and launder drug
   proceeds. These investigations have resulted in the arrest and conviction of
   numerous criminal defendants on both federal and state narcotics violations.


2. During my tenure with ATF, I have been specifically involved in numerous
   controlled substance related investigations resulting in arrests and
   convictions of individuals for violations of Title 21, United States Code,
   Sections 841 and 846, as well as firearm related offenses. The information
   set forth in this complaint is based upon my personal knowledge and
   participation in the investigation described below, as well as information
   provided to me by other law enforcement officers. I have not set forth all of
   the information known to me or known to other law enforcement officers
   concerning this matter.


3. I respectfully submit that the facts set forth in this complaint establish
   probable cause to believe that during August 2020, in Jackson County,
   located in the Eastern District of Michigan, Preston PIERCE., knowingly
   possessed with intent to distribute 50 grams or more of methamphetamine, a
   Schedule I controlled substance, in violation of Title 21, United States Code
                                      1
Case 2:21-mj-30045-DUTY ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 4


      Section 841(a)(1) and (b)(1)(B)(viii) and possessed with intent to distribute
      fentanyl, a Schedule II controlled substance, in violation of Title 21, United
      States Code Section 841(a)(1), (b)(1)(c) and possession with intent to
      distribute heroin, a Schedule I controlled substance, in violation of Title 21,
      United States Code, Section 841(a)(1), (b)(1)(C).


II.      INVESTIGATION AND PROBABLE CAUSE

4. Throughout August 2020, ATF and the Michigan State Police (MSP)
   Jackson Narcotics Enforcement Team (JNET) have been investigating the
   drug trafficking activities of Preston PIERCE for distributing controlled
   substances in violation of Title 21, United States Code, Sections 841(a). This
   investigation has revealed that PIERCE is based in Jackson, MI and
   distributed controlled substances from his residence located at 1xx E.
   Robinson St, Jackson, MI.


5. On August 14, 2020, MSP in conjunction with ATF served a search warrant
   at the 1xx E. Robinson St, Jackson, MI. Inside the home at the time of the
   search warrant was Preston PIERCE and his girlfriend.


6. During a search of PIERCE’S residence, investigators located approximately
   250 grams of crystal methamphetamine, 7 grams of heroin, 34 grams of
   fentanyl in addition to drug packaging supplies, drug paraphernalia, cash and
   residency documents in the name of Preston PIERCE.


7. ATF S/A Bailey conducted a Post-Miranda interview with PIERCE, who
   admitted to possessing of all the crystal methamphetamine, heroin, fentanyl
   and other contraband found during the search warrant at his home. PIERCE
   told S/A Bailey that on August 13, 2020, he purchased approximately 8
   ounces of crystal methamphetamine for $2,500 from a source of supply in
   Detroit, MI and brought the crystal methamphetamine back to his home at
   1xx E. Robinson St, Jackson, MI with the intention to sell the drugs.
   Furthermore, PIERCE admitted to having pound quantities of crystal
   methamphetamine shipped via the mail to various locations around Jackson,

                                          2
Case 2:21-mj-30045-DUTY ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 4




     January 22, 2021
